127 S.Ct. 853 (2007)
549 U.S. 1105
ENVIRONMENTAL PROTECTION AGENCY, petitioner,
v.
DEFENDERS OF WILDLIFE, et al.
No. 06-549.
Supreme Court of United States.
January 5, 2007.
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted. The case is consolidated and a total of one hour is allotted for oral argument. In addition to the questions presented by the petitions, the parties are requested to brief and argue the following question: "Whether the court of appeals correctly held that the Environmental Protection Agency's decision to transfer pollution permitting authority to Arizona under the Clean Water Act, see 33 U.S.C. § 1342(b), was arbitrary and capricious because it was based on inconsistent interpretations of Section 7(a)(2) of the Endangered Species Act of 1973, 16 U.S.C. § 1536(a)(2); and, if so, whether the court of appeals should have remanded to the Environmental Protection Agency for further proceedings without ruling on the interpretation of Section 7(a)(2)."